          Case 3:21-cv-00427-AGT Document 10 Filed 02/23/21 Page 1 of 1




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
5    Attorneys for Plaintiff CHRIS LANGER
6
7                              UNITED STATES DISTRICT COURT
8                             NORTHERN DISTRICT OF CALIFORNIA

9    CHRIS LANGER,                              )   Case No.: 3:21-CV-00427-AGT
                                                )
10               Plaintiff,                     )   NOTICE OF SETTLEMENT AND
                                                )   REQUEST TO VACATE ALL
11                                              )   CURRENTLY SET DATES
         v.                                     )
12                                              )
     TESLA MOTORS, INC., a Delaware             )
13   Corporation; and Does 1-10,                )
                                                )
14                                              )
                 Defendant.                     )
15                                              )
16            The plaintiff hereby notifies the court that a provisional settlement has been
17   reached in the above-captioned case. The Parties would like to avoid any additional
18   expense while they focus efforts on finalizing the terms of the settlement and reducing it
19   to a writing.
20            The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the settlement will be consummated within the coming
22   sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice as to all
23   parties to be filed.
24
25   Dated: February 23, 2021                  CENTER FOR DISABILITY ACCESS
26                                             By:    /s/Amanda Seabock
27                                                    Amanda Seabock
                                                      Attorney for Plaintiff
28


     Notice of Settlement                       -1-                     3:21-CV-00427-AGT
